 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10

11   SHERRY MORENO, individually and on behalf   Case No. 4:21-cv-03306-HSG
     of all others similarly situated,
12                                               (Assigned to the Hon. Haywood S. Gilliam,
                                                 Jr.)
13                        Plaintiff,
14         v.                                    ORDER GRANTING STIPULATION
                                                 TO EXTEND SUNRUN INC.’S TIME
15   SUNRUN INC.,                                TO RESPOND TO THE COMPLAINT
16
                          Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                                                    CASE NO. 4:21-CV-03306-HSG
                ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO THE
                                        COMPLAINT
 1          The Court, having reviewed the Joint Stipulation of the parties to extend defendant Sunrun

 2   Inc.’s (“Sunrun”) time to respond to the Complaint by fourteen (14) days through and including

 3   July 12, 2021, and having found the parties’ request supported by good cause, hereby orders that

 4   Sunrun’s response to the Complaint shall be filed by July 12, 2021.

 5          IT IS SO ORDERED.

 6   Dated: 6/23/2021

 7                                                        _____________________________________
                                                          Hon. Haywood S. Gilliam, Jr.
 8                                                        United States Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1                        CASE NO. 4:21-CV-03306-HSG
               ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO THE
                                       COMPLAINT
